Robson, J.:
The only question to be determined on this appeal is presented ■by reason of. a difference of opinion of the parties as to the meaning of, and construction to.be given to, that portion of the charter, or legislative enactment, continuing the reconstructed - municipal. *672corporation, known as the City of Lockport, which' designates the powers and limitations of justices of. the peace for that city, who have been qualified under the provisions of that statute to act as such judicial' officers. ■ .
The corporation lines of the city of Lockport are wholly within the town of Lockport, from the interior of which, town the territorial extent of the city has been entirely taken. The city, therefore, adjoins only the town of Lockport. The provision of the present charter of the city,- prescribing the jurisdictional limits of - the city’s justices of the peace, is found in section 76 of chapter 120 of the Laws of 1886, as amended by chapter 84 of the Laws of 1893, and is that each justice of ' the peace of the city “shall have the same territorial jurisdiction as if said city constituted, a part of' the town of Lockport.” Under the provisions of sub-' division 2 of section 2869 of the Code of Civil Procedure, a plaintiff, who is a non-resident- of the county, can. maintain an action before a justice only “ in the town where the defendant' resides or in any adjoining town -thereto.” In this, case the plaintiff was a non-resident of the county of Niagara, and the defendant resided in the town of -Newfane, which adjoins the town, but not the city, of Lockport. The. action, therefore, was not brought either in the town in which defendant resided, or in a town" adjoining thereto. Plaintiff seeks to support the judgment, which she obtained in Justice Court, claiming that the provision of the charter, above quoted, endows a justice of the peace of the city of Lockport with "jurisdiction in every "case of which a justice of the peace of the town would have cognizance, and with power in every particular to hear, try and determine the same, which such a justice would have. ",
This provision of the city’s charter was before this court for consideration in the case of Gould v. Mahaney (39 App. Div. 426), and although the exact point now presented was not ■ then before the court, for determination, it is clearly pointed out in the opinion delivered in that case that the intent of the Legisla!ure, expressed in.this provision, “ was to make it certain that the jurisdiction of the official was to embrace the entire county.” (P. 428.) This being the intended effect.of the provision it is not permissible to enlarge its operation to the extent which plaintiff urges it should *673be, with the result that greater powers and ampler jurisdiction would, in that view, be conferred on justices of the peace in the ■city of Lockport than those possessed by justices in the towns.
The judgment and order appealed from should be affirmed, with costs to'respondent.
All concurred.
Judgment and order affirmed, with 'costs.